Citation Nr: 1228803	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to January 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Portland, Oregon, Regional Office (RO), which denied service connection for a chronic acquired psychiatric disorder to include PTSD with major depressive disorder.  In October 2008 and in June 2010, the Board remanded the claim for additional development and to satisfy notice requirements.  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any further action on his part is required.


REMAND

In an April 2002 VA psychiatric outpatient report, it was noted that the Veteran continued to be concerned about possible loss of his Social Security Administration (SSA) benefits since he had been awarded VA pension benefits.  He feared that he may be forced to repay several hundreds of dollars of SSA income that he continued to receive after his VA pension was activated.  Such notations tend to suggest that the Veteran was/is in receipt of SSA disability/supplemental security income (SSI) benefits.  The exact basis for the SSA disability (or SSI) benefits award is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the matter at issue.  A review of the record does not show that VA has attempted to secure the Veteran's SSA records (and there is no notice in the claims file that such records have been destroyed or are otherwise unavailable).  As VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist, such records from SSA must be secured, if they exist and are available.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  While the Board regrets the delay involved in remanding this case again, the record clearly reflects that the Veteran receives or was previously in receipt of SSA benefits, and since such records are constructively of record, they must be sought. 

Further, it appears from a review of the record that the Veteran may be receiving ongoing VA mental health treatment.  VA mental health treatment records last associated with the claims file are dated in September 2009.  As updated records are likely to contain pertinent information and are constructively of record, they must be secured.  See 38 C.F.R. § 3.159(c)(2);  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that after the October 2011 supplemental statement of the case (SSOC) and prior to the re-certification of the Veteran's claim to the Board, additional evidence in the form of Salem Vet Center treatment records and a statement from the Veteran was associated with the record.  Under 38 C.F.R. § 19.37, evidence received by the agency of original jurisdiction (AOJ) prior totransfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless it is duplicative of evidence previously considered and/or the evidence is not relevant to the claim.  A review of the additional evidence received found that it directly addresses the Veteran's claim of service connection for an acquired psychiatric disorder (to include PTSD and major depressive disorder); therefore, due process requires that the evidence be returned to the AOJ for their review and disposition.  38 C.F.R. § 19.37.





Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's most recent VA mental health treatment records (since September 2009).

2. The RO should obtain from SSA copies of any decision regarding the Veteran's claim for SSA disability/SSI benefits and copies of the record upon which any such claim was decided.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. The RO should then review the claims file (to specifically include the additional evidence received and not considered by the AOJ, identified above), undertake any further development that may be indicated by the additional development requested above, and re-adjudicate the matter on appeal.  If the Veteran's claim for service connection for a chronic acquired psychiatric disorder (to include PTSD and major depressive disorder) remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

